DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 09/08/2022 after final rejection of 05/16/2022 and advisory action of 08/26/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/13/2022 has been entered.  The Office action on currently pending elected claims 1-11, 13, and 18-22 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20160373654) (of record, cited in the IDS) in view of Heo (US 20170156219).
Regarding claim 1, Kwon discloses (Figs.3A-D):
A rollable display device, comprising: a display panel (250); a first back cover (222) disposed on a rear surface (See Fig.3D) of the display panel (250); a roller (238) ([0073]) around which the display panel (250) and the first back cover (222) are configured to be wound (See Fig.3B and [0073]: since the display panel 250 is wound around the roller 238, the first back cover 222 will also be wound around the roller 238) or unwound (See Figs.3A, C, D); at least one flexible film (283) which is electrically connected ([0077]) to a bottom end (See Fig.3D) of the display panel (250) in a plan view (Fig.3D and [0077]: the flexible film 283 is electrically connected to a bottom end of the display panel no matter what perspective the device is viewed at, including a rear-plane view of the device that defines the "plan view") and is bent toward a rear surface of the first back cover (222) or a front surface of the display panel (250) (Fig.3D: with respect to the circuit board 280, see figure below, the flexible film 283 is bent toward the front surface of the display 250, and with respect to the display 250, the flexible film 283 is bent toward the rear surface of the first back cover 222); and a printed circuit board (280- See Figure Below) which is electrically connected to ([0076]-[0077] and Fig.3D: the printed circuit board 280 holds the electronic circuit components that are electrically coupled to the flexible film 283) the at least one flexible film (283) and is disposed on the rear surface of the first back cover (222) or the at least one flexible film (283) (Fig.3D: the circuit board 280 is indirectly disposed on the rear surface of the first back cover 222.  Furthermore, the circuit board 280 is disposed on the flexible film 283 via the shaft 281), wherein the printed circuit board (280- See Figure Below) overlaps the bottom of the display panel (250) and the first back cover (222) in the plan view (Fig.3D: when viewing from the rear-plan view, which defines the "plan view", the pcb 280 will overlap the bottom of the display panel 250 and the first back cover 222).

    PNG
    media_image1.png
    658
    886
    media_image1.png
    Greyscale

However, Kwon does not disclose:
A printed circuit board which is disposed outside of the roller on the rear surface of the first back cover or the at least one flexible film, and wherein the printed circuit board is positioned closer to the roller with the display panel in a wound state than in an unwound state.
Heo however teaches (Figs.4-5):
A printed circuit board (120) which is disposed outside of the roller (143), and wherein the printed circuit board (120) is positioned closer to the roller (143) with the display panel (10) in a wound state (See Fig.4) than in an unwound state (See Fig.5) (Printed Circuit Board positioned closer to roller when display panel is in a wound state vs unwound state: Fig.5 and [0067]- in the wound state, the pcb 120 is placed in the roller 143 via 379 whereas in the unwound state, the pcb 120 is positioned away from the roller 143).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Heo to modify the device of Kwon such that the printed circuit board is disposed outside of the roller on the rear surface of the first back cover so that the printed circuit board is positioned closer to the roller in a wound state than in an unwound state, as claimed, in order to shorten the distance between the display panel and the printed circuit board, and thus reducing the clutter within the roller while also ensuring the printed circuit board is protected from damages caused by rolling and unrolling the display panel as taught by Heo ([0068]).
Regarding claim 2, Kwon further discloses:
A cover unit (220 and 223 together define the cover unit) accommodating the bottom end (See Fig.3D) of the display panel (250) and a bottom end (See Fig.3D) of the first back cover (222), the bottom end of the first back cover (222) overlapping the bottom end of the display panel (250) in the plan view (Fig.3D: the bottom end of the first back cover 222 overlaps with the bottom end of the display panel 250 in the cross-sectional view, which means it will also overlap with the bottom end of the display panel 250 in the rear-plane view, which defines the “plan view”), wherein the cover unit includes a cover plate (220) which covers the bottom end of the display panel (250) and the bottom end of the first back cover (222) and has a curved front surface (Cover Plate covering Bottom End of the Display Panel and Bottom end of the First Back Cover, and has a Curved Front Surface: See Fig.3D).
Regarding claim 3, Kwon further discloses:
Wherein the cover unit (220 and 223 together define the cover unit) further includes a base plate (223) which is disposed between the first back cover (222) and the printed circuit board (280- See Figure of Claim 1) (Fig.3D: the base plate 223 is mechanically disposed between the first back cover 222 and the printed circuit board 280 in order to reliably hold the display panel 250 to the cover plate 220).
Regarding claim 13, Kwon further discloses:
Wherein the cover plate (220) of the cover unit (220 and 223 together define the cover unit) is disposed on a front surface of the printed circuit board (280- See Figure of Claim 1) to cover the bottom end of the display panel (250) and the bottom end of the first back cover (222) (Fig.3D: the cover plate 220 is disposed on both the front and rear surface of the printed circuit board 280 and covers the bottom end of the display panel 250 and the first back cover 222).
Regarding claim 18, Kwon further discloses:
Wherein the bottom end of the display panel (250) is closer to the roller (238) than a top end (Figs.3A and C: the end of the display 250 that has 224 defines the top end of the display 250) of the display panel (250) in the unwound state (See Figs.3A, C, and D: in the unwound state, the bottom end of the display panel 250 is closer to the roller 238 that it is to the top end of the display panel 250).
However, Kwon does not disclose:
Wherein the printed circuit board is disposed entirely outside of the roller.
Heo however further teaches:
Wherein the printed circuit board (120) is disposed entirely outside of the roller (143) (Fig.5: in both the wound and unwound state, the printed circuit board is provided on the outer surface of the roller 143, but the printed circuit board is entirely outside the roller in the unwound state).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Heo to further modify the device of modified Kwon such that the printed circuit board is disposed entirely outside of the roller in order to achieve the improved roller construction as discussed in claim 1 above.
Regarding claim 19, Kwon further discloses:
An additional printed circuit board (280- See Figure of Claim 1) which is disposed in the roller (238).
However, Kwon does not disclose:
An additional printed circuit board which is disposed in the roller and is connected to the printed circuit board through a cable.
Heo however further teaches:
An additional printed circuit board (105) which is disposed in the roller (143) and is connected to ([0066]) the printed circuit board (120) through a cable (117).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Heo to further modify the device of modified Kwon such that there is the additional printed circuit board that is disposed in the roller is connected to the printed circuit board through a cable, as claimed, in order to provide a more space saving display assembly that can better prevent a cable from being tangled as taught by Heo ([0071]).
Regarding claim 22, Kwon further discloses:
Wherein the cover unit (220 and 223 together define the cover unit) is disposed so as to cover the bottom end of the display panel (250) on the front surface of the display panel (250) (Cover Unit covering bottom end of the Display Panel on the Front Surface of the Display Panel: See Fig.3D), and wherein the cover plate (220) accommodates the printed circuit board (280- See Figure of Claim 1) (Fig.3D: the inner space of the cover plate 220 accommodates the printed circuit board 280).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20160373654) (of record, cited in the IDS) and Heo (US 20170156219) as applied to claim 2 above, and further in view of Mun (US 20200333833).
Regarding claim 11, modified Kwon does not explicitly teach:
Wherein the display panel includes: a display area disposed at outside of the cover unit; and a non-display area which encloses the display area, and wherein the non-display area includes a pad area at the bottom end of the display panel, the pad area being covered by the cover unit and electrically connected to the at least one flexible film.
Mun however teaches (Fig.2):
Wherein the display panel (DM) includes: a display area (AA); and a non-display area (NAA) which encloses (See Fig.2) the display area (AA), and wherein the non-display area (NAA) includes a pad area ([0076]-[0077]: the area where the “pads” for the flexible film CF1 and/or CF2 are located define the “pad area” which is disposed on the bottom end display panel DM) at the bottom end of the display panel (DM), the pad area being electrically connected to the at least one flexible film (CF1 and/or CF2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Mun to further modify the device of modified Kwon such that the display panel includes a display area that is disposed outside the cover unit and a non-display area the encloses the display area and includes a pad area that is provided on the bottom end of the display panel and covered by the cover unit and arranged such that the non-display area is electrically connected to the at least one flexible film, as claimed, in order to provide a simple and space efficient means of electrically connecting the at least one flexible film to the display panel.

Allowable Subject Matter

Claims 4 and 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-10 are objected to as being dependent upon a respective allowable dependent claim that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter:  the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1-4, the combined subject matter of claim 1 and 19-20, or the combined subject matter of claims 1, 19, and 21 for the reasons provided in the final Office action of 05/16/2022 and in the non-final Office action of 01/18/2022.
Finally, the Office has not identified any double patenting issues.

Response to Arguments

Applicant’s arguments of 08/13/2022 have been fully considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).
However, regarding Applicant’s argument that neither the Mun reference nor Heo reference discloses a printed circuit board that is disposed outside a roller so that the printed circuit board is positioned closer to the roller with the display panel in a wound state than in an unwound state, the Office respectfully disagrees and directs Applicant’s attention to figure 5 of the Heo reference. The reference clearly shows a printed circuit board (120) that is disposed outside of a roller (143).  
The Office further notes that there does not appear to be any teaching or suggestion in the Kwon reference that would prohibit any of the circuit boards from being placed outside the cited roller.  Therefore, it is believed that the combination of the Kwon reference and Heo reference can reasonably arrive at the claimed device of amended claim 1.


See next page→

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/            Primary Examiner, Art Unit 2835